DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant filed a response on 1/28/2021 to the FAI program’s Pre-interview communication (STEP 1). An interview was conducted on 3/11/2021 in which the Applicant’s representative verbally waived the FAI office action and requested to enter the amendment. Therefore this office action is in response to the paper filed on 1/28/2021 as follows:

 Applicant amended claims 1-7, 9 and 11 cancelled claim 10 which changes the scope of the claims and as such a new grounds of rejection is issued. 

In regards to the Drawings Applicant asserts (pg. 6):
The Office objects to the drawings for failing to identify the current source, switching network, plurality of gates, and the microcontroller unit; the Office also objects to Fig. 1A for not including a "Prior Art" legend. Herein, Applicant proposes replacement sheets including the required reference numerals and legend, as well as a proposed amendment to the specification including the numerals in the replacement sheets.
In response:
The amended drawings and specification is not entered for the reasons specified 
In regards to the rejection of Claim(s) 1 and similarly claim 5 Applicant asserts (pg. 7):
Sasaki fails to contemplate any method of minimizing the risk of overcharging an individual battery cell within the battery stack.
In response:
Claim 1 and similarly claim 5 does not recite a method “of minimizing the risk of overcharging an individual battery cell within the battery stack”
And further asserts:
The Office appears to recognize that at least Lim fails to teach the above limitations, since the Communication states that "It would have been obvious to a person of ordinary skill in the art to modify [the] method of Lim to further comprise the step of electrically disconnecting at least one of the plurality of batteries from each of the power bus and the ground bus upon a determination that [] at least [one] of the plurality of batteries has reaches a maximum charging threshold." However, the Office next states that such a limitation is "taught by Sasaki in order to protect from excess charging and an over-voltage state as taught by Sasaki [0047]."
However, Applicant respectfully submits that the Office's conclusory statement stands in contrast to Sasaki' s teachings, which are directed to the charging and disconnecting of the entire battery stack, not an individual battery within the stack.
In response:
Claim 1 and similarly claim 5 does not claim electrically disconnecting only one of . 
Additionally the examiner does not use Greig alone but the combined teachings of Lim, Grieg and Sasaki wherein Grieg teaches disconnect[ing] one of the plurality of individual batteries from the switching network upon a determination that the one of the plurality of individual batteries includes a charge that matches the predetermined maximum charge capacity, such that the one of the plurality of individuals batteries no longer receives the current source (Fig. 3-6 ([0066]-[0074],[0097],[0099]).
The Examiner further stated that it would be obvious to combine the teachings of Lim, Grieg and Sasaki, in order to protect from excess charging and an over-voltage state as evident by Sasaki ([0047] where Sasaki disconnects a charger from a battery cell group and therefore the individual cells in the group via a switching network 2080 when the battery reached a maximum charge threshold to avoid over-voltage).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to identify the current source, switching network, plurality of gates, and the microcontroller unit as described in the specification (i.e. no reference numbers to claimed elements or elements referred to in the specification).  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing 

“Figure 1A” should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites  “the predetermined maximum charge capacity” which lack antecedent basis. 
Specifically claim 1 recites “predetermined maximum charge capacities” which implies more than one predetermined maximum charge capacity. However claim language “the predetermined maximum charge capacity” is suggesting one predetermined maximum charge capacity and does not refer to which predetermined maximum charge capacity in the claimed “predetermined maximum charge capacities”. Examiner will interpret as “a predetermined maximum charge capacity”.

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    798
    899
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    953
    845
    media_image2.png
    Greyscale

Fig. 5-6 of Lim

Claim 1, 4-5, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20100264879) in view of Greig (US20160118833) in view of Sasaki (US 20200044462).
As to claim 1, Lim discloses a pulse charging topology (circuitry in Fig. 6 pulse charging using the method in Fig. 7 and [0043]-[0046])) comprising: 
a current source that provides a current to a power bus and a negative bus (Fig. 5 secondary charger 44 does CC/CV charging [0049]. Power bus and negative bus ; 
a switching network in electrical communication with each of the power bus and the negative bus (Fig. 6 switching circuitry 34 above), the switching network including a plurality of gates (Fig. 6 above), each gate including a pair of switches (Fig. 6 switches 52), with each of the plurality of gates being in communication with one of a plurality of individual batteries in a singular battery stack (Fig. 5-6 above. Gates connected to each battery 280 and 281 via nodes b0-b4); and 
a microcontroller unit  (Fig. 5 monitoring and control circuitry 32 is a processor [0032])  in electrical communication with each of the plurality of individual batteries in the singular battery stack via the switching network (Control circuitry 32 controls switching circuitry 34 via signals a0-a3 to provide different amounts of electrical energy to different ones of the rechargeable cells 28. [0032] and [0042]-[0043), the microcontroller unit adapted to:
 independently transmit pulses of current into each of the plurality of individual batteries (Fig. 6 Control circuitry 32 applies control signals a0-a3 to switches 52 to apply charging from the secondary charger 44 to one or more of the rechargeable cells 28 ([0043]). Fig. 7 showing timing diagram of charge pulses. Pulses 62a is applied to one cell 28 and 62b is applied to another cell 28 [0045]-[0046])
determine a charge of each of the plurality of individual batteries in the singular battery stack ([0051] control circuitry 32 monitors voltages of the rechargeable cells 28 during the charging operations to monitor the states of charge);
 compare the determined charges with predetermined maximum charge capacities for each of the plurality of individual batteries ([0051]-[0052] Responsive to the control circuitry 32 detecting the rechargeable cells 28 reaching the maximum voltage/SOC…).
Lim does not disclose/teach the negative bus is a ground bus nor discloses disconnect[ing] one of the plurality of individual batteries from the switching network upon a determination that the one of the plurality of individual batteries includes a charge that matches the predetermined maximum charge capacity, such that the one of the plurality of individuals batteries no longer receives the current source nor discloses disconnect[ing] the switching network from the battery stack when each of the plurality of batteries reaches the predetermined maximum charge capacity.
Regarding the negative bus being a ground bus, it would have been obvious to a person of ordinary skill in the art to modify the negative bus of Lim to be a ground bus in order to provide a complete path for current to discharge safely.
Regarding disconnect[ing] one of the plurality of individual batteries from the switching network upon a determination that the one of the plurality of individual batteries includes a charge that matches the predetermined maximum charge capacity, such that the one of the plurality of individuals batteries no longer receives the current source ((Examiner interprets “the predetermined maximum charge capacity” as “a predetermined maximum charge capacity”. Based on Fig. 5A-5B and [0046]-[0049] of the specification, Examiner interprets “disconnect[ing] one of the plurality of individual batteries from the switching network” as at least two gate switches SW1-SW6 connected to the one of the plurality of individual batteries in , Grieg teaches disconnect[ing] one of the plurality of individual batteries from the switching network upon a determination that the one of the plurality of individual batteries includes a charge that matches the predetermined maximum charge capacity (Fig. 3-4 where Relays 20 and 21 are activated (i.e. closed) while charging battery cell 1 ([0066]-[0067]), Relays 20 and 21 are deactivated (i.e. open) when battery cell 1 charging is complete thereby disconnecting the positive voltage and ground from battery cell 1 ([0069][0072]). Greig performs this method on a plurality of battery cells 1 and 2 ([0070]-[0074], [0097], [0099] Fig. 5-6), such that the one of the plurality of individuals batteries no longer receives the current source (Deactivated Relays 20 and 21 (i.e. open) disconnects the positive voltage and ground from battery cell 1 ([0069] [0072]. As such battery cell 1 does not receive current from charger 15).
It would have been obvious to a person of ordinary skill in the art to modify the pulse charging topology of Lim to disconnect one of the plurality of individual batteries from the switching network upon a determination that the one of the plurality of individual batteries includes a charge that matches the predetermined maximum charge capacity, such that the one of the plurality of individuals batteries no longer receives the current source, in order to protect from excess charging and an over-voltage state as evident by Sasaki ([0047] where Sasaki disconnects a charger from a battery and therefore the individual cells in the group via a switching network 2080 when the battery reached a maximum charge threshold to avoid over-voltage).
Regarding disconnect[ing] the switching network from the battery stack when each of the plurality of batteries reaches the predetermined maximum charge capacity (Examiner interprets “the predetermined maximum charge capacity” as “a predetermined maximum charge capacity” and interprets “disconnect[ing] the switching network from the battery stack” as gate switches SW1-SW6 (Fig. 5A-5B) in an “open” configuration),
Sasakai teaches disconnect[ing] the switching network from the singular battery stack when each of the plurality of individual batteries reaches the predetermined maximum charge capacity ([0047] and [0111] In a case where the voltage of the battery cell group 3040 is equal to or higher than the threshold (Therefore each cell in group 3040 reached a capacity identified as predetermined maximum charge capacity), the control unit 2120 opens the switch 2080).
It would have been obvious to a person of ordinary skill in the art to modify the pulse charging topology of Lim to disconnect the switching network from the battery stack when each of the plurality of batteries reaches the predetermined maximum charge capacity, in order to protect from excess charging and an over-voltage state as taught by Sasaki [0047].
As to claim 4 Lim in view of Greig in view of Sasaki teaches the pulse charge topology of claim 1, wherein each of the plurality of batteries is a lithium battery ([0024] of Lim). 
As to claim 5 Lim discloses a method of charging a battery stack (circuitry in Fig. 6 pulse charging using the method in Fig. 7 and ([0043]-[0046]), the method comprising the steps of: 
providing a singular battery stack including a plurality of individual batteries connected in series (Fig. 5, cells 28), each of the plurality of individual batteries including a power gate (Fig. 6 above) and a negative gate (Fig. 6 above), each power gate electrically coupled to each negative gate on each of the plurality of individual batteries in the singular battery stack (Fig. 5-6 above power and gate switches 52 connected to each other and the batteries via nodes b0-b4); 
electrically connecting the singular battery stack to each of a power bus and a negative bus by electrically connecting the power bus to each of the power gates and electrically connecting the negative bus to each of the negative gates (Fig. 5-6 above switches 52 connect to batteries via nodes b0-b4); 
charging the singular battery stack by feeding current into the singular battery stack by transmitting a source current through each of the power bus and the ground bus into each of the plurality of individual batteries in the singular battery stack (Fig. 5 secondary charger 44 does CC/CV charging [0049]. Power bus and negative bus identified above. (Fig. 6 Control circuitry 32 applies control signals a0-a3 to switches 52 to apply charging from the secondary charger 44 to one or more of the rechargeable cells 28 ([0043]), wherein the source current is transmitted to each of the plurality of individual batteries via a sequence of pulses, thereby pulse charging the singular battery stack Fig. 7 showing timing diagram of charge pulses. Pulses 62a is applied to one cell 28 and 62b is applied to another cell 28 [0045]-[0046]).
Lim does not disclose/teach the negative bus and gate is a ground bus and ground gate.
It would have been obvious to a person of ordinary skill in the art to modify the negative bus and negative gate of Lim to be a ground bus and round gate in order to provide a complete path for current to discharge safely.
electrically disconnecting at least one of the plurality of individual batteries from each of the power bus and the ground bus upon determination that the at least [one] of the plurality of individual batteries has reached a maximum charging threshold, wherein upon being electrically disconnected from each of the power bus and ground bus the at least one of the plurality of individual batteries no longer receives the current source,  Greig teaches electrically disconnecting at least one of the plurality of individual batteries from each of the power bus and the ground bus upon determination that the at least [one] of the plurality of individual batteries has reached a maximum charging threshold (Fig. 3-4 where Relays 20 and 21 are activated (i.e. closed) while charging battery cell 1 ([0066]-[0067]), Relays 20 and 21 are deactivated (i.e. open) when battery cell 1 charging is complete thereby disconnecting the positive voltage and ground from battery cell 1 ([0069][0072]). Grieg performs this method on a plurality of battery cells 1 and 2 ([0070]-[0074],[0097],[0099] Fig. 5-6), wherein upon being electrically disconnected from each of the power bus and ground bus ([0066]-[0067],[0069],[0072], [0097],[0099]), the at least one of the plurality of individual batteries no longer receives the current source (Deactivated Relays 20 and 21 (i.e. open) disconnects the positive voltage and ground from battery cell 1 ([0069][0072])..
It would have been obvious to a person of ordinary skill in the art to modify the method of Lim to include electrically disconnecting at least one of the plurality of individual batteries from each of the power bus and the ground bus upon determination that the at least [one] of the plurality of individual batteries has reached a maximum charging threshold, wherein upon being electrically 
As to claim 8 Lim in view of Greig in view of Sasaki teaches the method of claim 5, wherein the sequence of pulses is determined by a duty cycle based on the source current ([0050] of Lim). 
As to claim 9 Lim in view of Greig in view of Sasaki teaches the method of claim 5, wherein each of the plurality of batteries in the battery stack independently receives the source current ([0045]-[0046]).
Lim does not disclose/teach wherein each of the plurality of batteries in the battery stack simultaneously and independently receives the source current such that each of the plurality of batteries charges simultaneously.
However, it would have been obvious to a person of ordinary skill in the art to modify the method of Lim to wherein each of the plurality of batteries in the battery stack simultaneously along with independently (as taught by Lim) receives the source current such that each of the plurality of batteries charges simultaneously in order to save user charging time and allow the user the quicker ability to use the device.
As to claim 11 Lim in view of Greig in view of Sasaki teaches the method of claim 5.
herein the step of charging the battery stack terminates upon a determination that each of the plurality of batteries has reached a maximum charging threshold.
Sasaki teaches wherein the step of charging the battery stack terminates upon a determination that each of the plurality of batteries has reached a maximum charging threshold ([0047] and [0111] In a case where the voltage of the battery cell group 3040 is equal to or higher than the threshold, the control unit 2120 opens the switch 2080. Therefore each cell in group 3040 reached a capacity identified as maximum charging threshold).
It would have been obvious to a person of ordinary skill in the art to modify method of Lim to further comprise the step of terminating charging the battery stack upon a determination that each of the plurality of batteries has reached a maximum charging threshold, in order to protect from excess charging and an over-voltage state as taught by Sasaki [0047].
Claims 2-3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20100264879) in view of Greig (US20160118833) in view of Sasaki (US 20200044462) in view of Chang (20190214688).
 As to claim 2 Lim in view of Greig in view of Sasaki teaches the pulse charging topology of claim 1.
Lim in view of Greig in view of Sasaki does not disclose/teach wherein at least one of the plurality of gates further comprises a body diode electrically coupled to the power bus, the body diode configured in reverse bias to prevent the current from flowing into the one of the plurality of batteries that is in communication with the selected one of the plurality of gates during a resting period. 
Chang teaches wherein at least one of the plurality of gates further comprises a body diode electrically coupled to the power bus (Fig. 3A showing gate 310A with diode), the body diode configured in reverse bias to prevent the current from flowing into the one of the plurality of batteries that is in communication with the selected one of the plurality of gates during a resting period (Fig. 3A when 310A opens, charging current from module 305 to module 330 is stopped because of the presence of the diode (i.e. resting period of module 330).
It would have been obvious to a person of ordinary skill in the art to modify the transistor of Lim to include wherein at least one of the plurality of gates further comprises a body diode electrically coupled to the power bus, the body diode configured in reverse bias to prevent the current from flowing into the one of the plurality of batteries that is in communication with the selected one of the plurality of gates during a resting period, as taught by Chang as it is a well-known method in the art to use power MOSFET switches with body diodes for the use of unidirectional conduction.
As to claim 3 Lim in view of Greig in view of Sasaki teaches the pulse charging topology of claim 1. 
Lim in view of Sasaki does not disclose/teach wherein at least one of the plurality of gates further comprises a body diode electrically coupled to the ground bus, the body diode configured in forward bias to prevent the current from flowing out of the one of the plurality of batteries that is in communication with the selected one of the plurality of gates during a resting period. 
Chang teaches wherein at least one of the plurality of gates further comprises a body diode electrically coupled to a negative bus (Fig. 3A showing gate 310B with diode), the body diode configured in forward bias to prevent the current from flowing out of the one of the plurality of batteries that is in communication with the selected one of the plurality of gates during a resting period.  (Fig. 3A when the 310B opens, charging current from module 330 to module 305 is stopped because of the presence of the diode (i.e. resting period of module 330).
It would have been obvious to a person of ordinary skill in the art to modify the transistor of Lim to include wherein at least one of the plurality of gates further comprises a body diode electrically coupled to the ground bus, the body diode configured in forward bias to prevent the current from flowing out of the one of the plurality of batteries that is in communication with the selected one of the plurality of gates during a resting period, as taught by Chang as it is a well-known method in the art to use power MOSFET switches with body diodes for the use of unidirectional conduction.
As to claim 6 Lim in view of Greig in view of Sasaki teaches method of claim 5.
Lim does not disclose/teach further comprising the step of positioning a body diode of each power gate such that the body diode is configured in reverse bias, such that at least one of the power gates is configured to block the source current from flowing into the associated at least one of the plurality of batteries during a non-charging period. 
Chang teaches further comprising the step of positioning a body diode of each  (Fig. 3A when the 310A opens, charging current from module 305 to module 330 is stopped because of the presence of the diode (i.e. resting period of module 330).
It would have been obvious to a person of ordinary skill in the art to modify the transistor of Lim to further comprise the step of positioning a body diode of each ground gate such that the body diode is configured in forward bias, such that at least one of the ground gates is configured to prevent a charge from flowing out of the associated at least one of the plurality of batteries during a non-charging period, as taught by Chang as it is well known in the art to use power MOSFET switches with body diodes for the use of unidirectional conduction.
As to claim 7 Lim in view of Greig in view of Sasaki teaches the method of claim 5.
Lim does not disclose/teach further comprising the step of positioning a body diode of each ground gate such that the body diode is configured in forward bias, such that at least one of the ground gates is configured to prevent a charge from flowing out of the associated at least one of the plurality of batteries during a non-charging period. 
Chang teaches further comprising the step of positioning a body diode of each ground gate such that the body diode is configured in forward bias, such that at least one of the ground gates is configured to prevent a charge from flowing out of the associated at least one of the plurality of batteries during a non-charging period.  (Fig. 
It would have been obvious to a person of ordinary skill in the art to modify method of Lim to further comprise the step of positioning a body diode of each ground gate such that the body diode is configured in forward bias, such that at least one of the ground gates is configured to prevent a charge from flowing out of the associated at least one of the plurality of batteries during a non-charging period, as taught by Chang as it is well known in the art to use power MOSFET switches with body diodes for the use of unidirectional conduction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859